EXHIBIT 99.1 GS FINANCIAL CORP. DECLARES DIVIDEND Metairie,LA., July 21, 2010– Albert J. Zahn, Jr., Chairman of the Board of Directors of GS Financial Corp.(Nasdaq: “GSLA”), holding company for Guaranty Savings Bank, announced that the Board of Directors, at its meeting on July 20, 2010, declared a quarterly cash dividend of $.10 per share.The dividend is payable to shareholders of record as ofAugust2, 2010 and will be paid onAugust 17, 2010. GS Financial Corp. provides community banking services through its wholly-owned subsidiary, Guaranty Savings Bank, a federally chartered savings association, in the metropolitan New Orleans area. Contact:
